--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

 

Account No.

 

MS-2-(1) (M)

 

 

 


Borrower’s name

Address and zip-code

Telephone number

Id/ Company Number

Ampal Israel Ltd

 

 

52-002622-0

Messrs
Bank Hapoalim BM
Central Branch (600)

RE: UNDERTAKING FOR THE REPAYMENT
OF
A FOREIGN CURRENCY LOAN MADE THIS APRIL 26, 2007

 

 

 

 

 

1.

Nature of the obligation

 

 

 

 

 

1.1

Bank Hapoalim BM (hereafter: “the Bank”) shall lend the undersigned as the
Borrower/ Borrowers (hereafter: “the Borrower”) and the Borrower shall borrow
and receive from the Bank the sum of 27,000,000 (twenty seven million) US
dollars (hereafter: “the principal”) at the value thereof as of March 30, 2007
(hereafter: “date of grant of the loan”). The Borrower’s signature on this
undertaking, together with the crediting of the account whose number appears in
the title-heading of this undertaking (hereafter: “the account”) with the
principal amount, constitutes the Bank’s consent to provide the Borrower with
the principal and the Borrower’s acknowledgement of receipt of the principal.

 

 

 

 

 

 

1.2

The Borrower covenants to repay directly to the account, all payments of
principal, interest (within the following definition thereof), expenses,
commissions and also other payments becoming due from the Borrower as set forth
hereafter (all the aforesaid amounts and any portion thereof shall hereinafter
be referred to as: “the loan”). The repayment dates of the principal and the
interest (within the following definition thereof) shall be as set forth in
Clauses 3 and 4 below.

 

 

 

 

 

 

Without derogating from the Bank’s rights pursuant to this undertaking and/or in
accordance with any other instrument and/or form signed and/or that shall be
signed by the Borrower and/or any statutory rights – the Borrower is aware that
if it transpires that on any repayment date (as per Clauses 3 and 4 hereafter),
there does not exist in the account for charging a credit balance or an
unutilized credit limit in the full amount of the debit on account of the loan –
the Bank is entitled not to implement the aforesaid provision on such repayment
date, until the first next business day on which a sufficient balance is present
in the account for charging. If the Bank shall have debited the account for
charging and it transpires that the balance in the account is not sufficient for
the debit, the Bank shall be entitled to cancel any such debit and to treat any
amount the debit whereof was cancelled as an amount not paid on account of the
loan, and accordingly to take any action it deems fit pursuant to this
Undertaking.

1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

The Borrower is aware that the Bank is under no obligation to examine whether,
on dates of performance of the aforesaid provision, as stated, a credit balance
or unutilized credit limit exists for making the debits charged or that may be
charged to the aforesaid account for charging at such time, and the Borrower
shall bear all the expenses that may arise from the non-existence of a credit
balance or unutilized credit limit.

 

 

 

 

 

The Borrower is aware that the debit balance arising from the aforesaid charges
may bear interest at a rate higher than the arrears interest rate on the loan
(as per Clause 6.2 below).

 

 

 

 

 

The Borrower is aware that whenever the aforesaid provision is not implemented,
the amount unpaid as aforesaid shall bear interest at the rate specified in
Clause 6.2 below.

 

 

 

 

2.

Object of the loan

 

 

 

 

 

The principal is given:

 

 

 

 

 

2.1

For the lawful objects of the corporation being the Borrower.

 

 

 

 

 

 

2.2

For prepayment of loan Serial No 1 in the (principal) amount of 14,950,000
(fourteen million nine hundred and fifty thousand) US dollars, value of March
20, 2007, and for the repayment of the foreign currency debit balances in the
account. The Borrower hereby issues the Bank with an irrevocable instruction to
use the principal for the making of the aforesaid repayments.

 

 

 

 

 

 

And the Borrower covenants to use the principal for that object only. The
Borrower hereby gives the Bank an irrevocable authorization and instruction to
use the principal proceeds for the repayment of the loans per sub-paragraph 2.2
aforesaid.

 

 

 

 

3.

Principal repayment terms

 

 

 

 

 

The Borrower covenants to repay the principal in the loan currency as follows:

 

 

 

 

 

3.1

In 6 (six) equal annual instalments in the principal amount of 4,500,000 (four
million five hundred thousand) US dollars each, payable as follows:

 

 

 

 

 

 

 

The first instalment to be paid on December 31, 2007

 

 

 

The second instalment to be paid on December 31, 2008

 

 

 

The third instalment to be paid on December 31, 2009

 

 

 

The fourth instalment to be paid on December 31, 2010

 

 

 

The fifth instalment to be paid on December 31, 2011

 

 

 

The sixth instalment to be paid on December 31, 2012

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

4.

Interest

 

 

 

 

 

 

 

4.1

Variable interest

 

 

 

 

 

 

 

4.1.1

The interest rate

 

 

 

 

 

 

 

 

 

The Borrower shall pay the Bank variable interest in accordance with the Bank’s
calculations, commencing from date of grant of the loan, consisting of interest
at “Libor” rate (as defined hereafter) together with a margin at a rate of 2%
(two percent) per annum (hereafter: the interest}.

 

 

 

 

 

 

 

 

 

Correct to date of this undertaking, the interest rate for the first update term
(within the following definition thereof) is ___% (________ percent) per annum,
composed of “Libor” at the rate of ___% (________ percent) per annum together
with the aforesaid margin.

 

 

 

 

 

 

 

 

 

Without derogating from sub-paragraph 4.1.3 below, it is stated that the
interest rate for the first update term will actually be determined in
accordance with the “Libor” rate in effect on date of provision of the loan.

 

 

 

 

 

 

 

 

4.1.2

The following provisions and definitions shall serve for the purpose of
determining the interest rate applicable from time to time on the principal:

 

 

 

 

 

 

 

 

 

“Libor” (London Interbank Offered Rate) – means: the interest rate to be
determined by the Bank as the highest interest rate (rounded up to the next
1/8th of one percent), at which there are offered to it on the determining date
(as defined below) on the London Interbank Market, deposits in the loan currency
for a period corresponding to the relevant update period (as defined below) and
as quoted at 11:00 hours (London time) or thereabouts (there are instances,
including instances where the update period exceeds one year, in which the
interest rate will be quoted at a different time) and as shall be published by
the Reuters News Agency.

 

 

 

 

 

 

 

 

 

If, on any relevant date, the database on which Reuters is based is modified, or
if the Libor rate is not published by the Reuters News Service as aforesaid for
any reason whatsoever, then the aforesaid Libor rate shall be determined in
accordance with any other publication being, in the opinion of the Bank, such as
to appropriately substitute for the Reuters publication.

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Notwithstanding the aforesaid, in any event that the Bank determines that on any
date relevant to determining the Libor rate it is unable to obtain deposits on
the London Interbank Market as aforesaid, and if in the opinion of the Bank no
appropriate substitute is found for such Reuters publication, then the Libor
rate for the purpose of determining the interest rate shall be the rate set from
time to time by the Bank as the interest rate at which the Bank could have
obtained Interbank deposits on the London Interbank Market in the loan currency
for a term corresponding to the relevant update term.

 

 

 

 

 

 

 

 

 

“The determining date” – means, in relation to any update term (within the
following definition thereof), the two business days precedent to the
commencement of such update term (as defined below).

 

 

 

 

 

 

 

 

4.1.3

Update term

 

 

 

 

 

 

 

 

 

The interest applicable to the principal shall be determined by the Bank every
six months in advance, on the determining day, having regarding to the Libor
rate/s in effect with the Bank for the relevant update term (hereafter: “the
update term”).

 

 

 

 

 

 

 

 

 

The Borrower warrants itself to be aware that notwithstanding this
sub-paragraph, and without prejudice to the tenor hereof, the first and/or the
last update term may be shorter or longer than the other update terms, all at
the discretion of the Bank and in accordance with the conditions stipulated for
the repayment of the principal.

 

 

 

 

 

 

 

 

4.1.4

Interest repayment dates

 

 

 

 

 

 

 

 

 

The interest (but not including arrears interest) shall be repaid by the
Borrower to the Bank in the loan currency as follows:

 

 

 

 

 

 

 

 

 

At the end of a period of six months (hereafter: “the interest term”) interest
is computed on the outstanding balance of the principal as shall be from time to
time, commencing from the beginning to the end of the interest term, in
accordance with the interest rate set for the update term during which such
interest term occurred.

 

 

 

 

 

 

 

4.2

The interest shall be repaid in the loan currency and shall be computed on the
basis of the number of days have actually elapsed divided by 360.

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

5.

Amortization schedule

 

 

 

 

 

The details of the principal and interest payments and the dates thereof and the
interest update dates shall be included in a loan amortization schedule to be
sent to the Borrower by the Bank shortly after the date of grant of the loan and
the tenor thereof shall constitute an integral part of this undertaking.

 

 

 

 

 

If the amortization schedule does not reach the Borrower, within 30 days of the
date on which the account was credited with the principal amount, the Borrower
undertakes to so notify the Bank in writing, and, absent such notice, the
content of the copy of the amortization schedule in the hands of the Bank shall
apply to the Borrower.

 

 

 

 

6.

Additional interest, arrears interest and levies

 

 

 

 

 

6.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

The Borrower covenants to pay the Bank from time to time additional amounts
(hereafter: “additional interest”) at whatever rate the Bank shall determine
from time to time being such, in the opinion of the Bank, as to indemnify it in
respect of the increase in the cost of the loan to the Bank for any reason
whatsoever, including an increase in the cost of the loan to the Bank:

 

 

 

 

 

 

 

 

 

1.

As a result of a statutory duty or duty by agreement or otherwise, imposed on
the Bank either as a result of a demand addressed to the Bank by the Bank of
Israel and/or by any competent and/or other authority in Israel or abroad:

 

 

 

 

 

 

 

 

 

 

 

A.

That it hold liquid assets at a certain rate or in certain currencies in
connection with the grant of the loan or the ongoing provision thereof; and/or

 

 

 

 

 

 

 

 

 

 

 

 

B.

That it pay and/or allocate certain payments to the Ministry of Finance and/or
to the Bank of Israel and/or to any competent and/or other authority in
connection with the grant of the loan or the ongoing provision thereof; or

 

 

 

 

 

 

 

 

 

 

 

2.

As a result of any such duty or demand by reason of which the Bank is unable to
obtain the same rate of return on its total capital resources as it could have
obtained had it not acceded to the Borrower’s application to grant it the loan.

 

 

 

 

 

 

 

 

 

B.

The additional interest shall be payable in the loan currency, at every date
stipulated for the payment of the interest, or at any other time that shall be
appointed for such purpose statutorily, and shall be computed on the basis of
the number of days actually having elapsed divided by 360.

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

6.2

 

 

 

 

 

 

 

 

 

 

A.

If the Borrower fails to pay, on due date thereof, any amount owed by it to the
Bank pursuant to this undertaking, or if the Borrower fails to repay the loan
forthwith in accordance with Clause 10 hereafter, then such amount shall bear
arrears interest at the maximum interest rate imposed at the Bank from time to
time on debit balances in foreign currency current accounts in the loan currency
(unlimited) or at the maximum interest rate that shall be in effect with the
Bank from time to time in respect of arrears in the type of loan and loan
currency to which the loan belongs, or at the interest rate imposed by the Bank
on the type of account to which such amount was transferred, whichever is the
higher of the two (hereafter: “arrears interest” or “interest at the maximum
rate”), and all from the date appointed for the payment of such amount – or, if
no payment date were designated – then from the time the Borrower was required
to defray it, to actual payment thereof.

 

 

 

 

 

 

 

 

 

If the Bank has covenanted in writing to any competent or other authority that
in respect of the loan, arrears interest that it collects from the Borrower will
be at a different rate then the arrears interest shall be at the rate so agreed
in writing.

 

 

 

 

 

 

 

 

B.

Arrears interest shall be computed by the Bank on daily, weekly or other
balances, at the sole discretion of the Bank, and shall be defrayed by the
Borrower or shall be added to the principal at the end of each month, or other
such period as the Bank at its sole discretion shall designate.

 

 

 

 

 

 

7.

Manner and locus of payment/ taxation / business day

 

 

 

 

 

7.1

 

 

 

 

 

 

 

 

 

 

A.

All payments made by the Borrower to the Bank pursuant to this undertaking shall
be paid to the Bank net of any tax, withholding, levy and/or obligatory payment,
without setoff or counterclaim, in the freely convertible foreign currency being
the loan currency, at the branch at which the loan was provided to the Borrower,
or wherever else the Bank shall designate, provided that if some other locus is
so designated, the Borrower shall be given 30 days notice thereof.

 

 

 

 

 

 

 

 

B.

If the Borrower, or any financial institution through which the payment is being
made, is required, at any time, under any law and/or administrative order of any
authority or central Bank, to withhold tax or to pay tax in respect of any
payment due from the Borrower in respect of the loan, then the amount due from
the Borrower in respect of such payment shall increase by the degree necessary
to ensure that following such withholding or payment the Bank shall receive, on
the payment date, the net amount being equal to the amount the Bank would have
received had such withholding or payment in respect of the tax not been
required. The Borrower shall indemnify the Bank in respect of any loss or actual
cost incurred by the Bank by reason of any omission and/or breach whatsoever in
the making of the withholding or the payment of the tax or by reason of
non-payment of the increased amount. The Borrower shall deliver to the Bank,
forthwith, all receipts, confirmations and/or other proofs, attesting to the
amounts paid or being paid in respect of every such tax withholding or payment.

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

7.2

 

 

 

 

 

 

 

 

 

 

A.

If the due date of any amount owed by the Borrower pursuant to this undertaking,
and/or if the last day of any interest term, shall fall on a day not being
business day, then the payment shall be made and/or the relevant interest term
shall be extended, all according, by or until, all according, the next day being
a business day and shall bear interest at the rate stipulated in accordance with
Clause 4 above (collection fees shall not bear interest) unless, as a result,
payment falls in the next calendar month, whereupon payment shall be brought
forward to the previous day being a business day.

 

 

 

 

 

 

 

 

B.

When any payment on account of the principal falls due in a calendar month in
which an interest term ends, the payment date shall fall on the last day of such
interest term, in order to ensure that the date of payment on account of the
principal and the interest payment date shall fall on the same day.

 

 

 

 

 

 

8.

Prepayment

 

 

 

 

 

8.1

The Bank shall not be obliged to accept from the Borrower any payment on account
of the principal and/or the interest and/or the additional interest and/or the
commissions and/or other payments in connection with the loan prior to the
arrival of the due date for the payment thereof, unless there shall obtain
preconditions that shall be communicated to the Borrower by the Bank.

 

 

 

 

 

 

8.2

Subject to any legal provisions, if the Bank consents to prepayment of any
amount whatsoever on account of the loan (without its being obliged to do so), a
prepayment commission at a rate of which the Bank shall advise the Borrower
shall be due to the Bank.

 

 

 

 

 

9.

Collateral

 

 

 

 

 

 

 

9.1

To secure full and precise repayment of the loan, in whole or in part, there
shall serve as collateral all the securities having been and/or that shall be
given to the Bank by and/or for the Borrower and also all notes that the
Borrower and/or its guarantors have delivered and/or shall deliver to the Bank
from time to time.

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

9.2

 

 

 

 

 

 

 

 

 

 

 

 

A.

In any event that the Bank shall hold notes signed and/or endorsed by the
Borrower, and that have been and/or shall be delivered to the Bank for
collection and/or for custody, and/or as security and/or otherwise, the notes
shall be and shall be deemed to be mortgaged and pledged to the Bank as a
first-ranking pledge and lien to secure repayment of the loan and the Bank shall
be entitled to sell the notes or to discount them and to take all legal and/or
other steps, as it shall deem fit, to collect the notes, and shall be entitled
to charge the collection expenses to the Borrower’s account. The Bank shall be
entitled to reach a compromise with the signatories, the endorsers and/or the
guarantors or any of them in accordance with different conditions, may waive,
release, accept from them partial consideration and use the consideration of the
notes for payment of debts due and/or that shall be due from the Borrower to the
Bank. Nothing in the acceptance of the notes or the acceptance of the full or
partial consideration thereto as aforesaid shall be such as to derogate from the
Borrower’s obligation to repay the full amount of the loan. The Borrower hereby
warrants that the notes having been and that shall be delivered by it or by any
of the Borrower’s units to the Bank from time to time are in possession and
absolute ownership of the delivering party or parties and that they and the
consideration thereto are free of all lien, attachment and third party right of
any kind whatsoever and that it is entitled to mortgage and to pledge them to
the Bank.

 

 

 

 

 

 

 

 

B.

The following provisions shall apply to notes signed and/or endorsed by the
Borrower and held by the Bank:

 

 

 

 

 

 

 

 

 

1.

The Bank shall be exempt from all bill-holder’s debts including presentation,
attestation and mailing of notices of dishonour, and all liabilities arising
from the signature and/or endorsement of the Borrower shall remain in force even
without the Bank performing the duties of a holder as aforesaid;

 

 

 

 

 

 

 

 

 

 

2.

The Borrower waives all rights and defences vesting in it pursuant to the Bills
Ordinance and/or any other law in respect of prescription;

 

 

 

 

 

 

 

 

 

 

3.

In the event that notes were delivered to the Bank for discounting or otherwise,
and consideration was paid to the Borrower in respect thereof, and the notes
remained unpaid, the Bank shall be entitled to debit the Borrower for the amount
of the unpaid notes;

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

4.

The Borrower releases the Bank of all responsibility for the loss of notes
and/or delay in the collection thereof unless such loss or delay was occasioned
by negligence of the Bank.

 

 

 

 

 

 

 

 

 

 

5.

The Borrower assumes full responsibility for the good order and condition of the
notes, the genuineness thereof, validity and correctness of the signatures, the
endorsement and the particulars of the notes, the guarantors’ signatures on the
notes and also the payment of due stamps duty thereon.

 

 

 

 

 

 

 

 

 

 

6.

The Borrower consents that if the Bank should decide to sell the notes itself,
seven days notice of the steps the Bank is about to take shall be deemed a
reasonable time for the purpose of Clause 19 (B) of the Pledge Law (5727 – 1967
and any legal provision that may replace it;

 

 

 

 

 

 

 

 

 

 

7.

The Borrower covenants not to create, without the prior written consent of the
Bank, any pledge, assignment or other charge on the notes or the consideration
thereto, rights precedent, equal or subsequent to the rights vesting in the Bank
pursuant to this undertaking.

 

 

 

 

 

 

 

 

9.3

In any event that any letter of hypothecation serves as security for the
repayment of the loan or the fulfilment of the Borrower’s covenants pursuant to
this undertaking, it is expressly stipulated that the letter of hypothecation
constitutes an integral part of this undertaking and all the provisions, the
conditions, the warranties and the covenants included in the letter of
hypothecation constitute an integral part of this undertaking and are included
herein. It is likewise expressly stipulated that nothing in this undertaking is
such as to modify the letter of hypothecation or to derogate therefrom.

 

 

 

 

 

 

9.4

All the notes, the guarantees, the liens and other security given and/or that
shall be given to the Bank by the Borrower and/or by others in its favour, to
secure repayment of the loan and/or to secure fulfilment of its covenants
pursuant to this undertaking, shall be cumulative and independent of one
another, shall not affect other security held or that shall be held by the Bank,
shall not be affected by any such security, and shall serve as re-vesting or
perpetual security until full clearance of all the amounts owed to the Bank by
the Borrower. The Bank is entitled to realise the securities in an order to be
determined by it and nothing in the realization of any one security is such as
to prejudice or to derogate from another security.

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

10.

Immediate repayment of the loan

 

 

 

Without prejudice to the generality of the provisions of this undertaking, the
Bank shall be entitled, in any one of the following instances, to call the loan
for immediate repayment. In such instance, the Borrower covenants to pay the
Bank all the amounts due and that shall be due to the Bank on account of the
loan and/or in accordance and in connection with this undertaking, and the Bank
is entitled to debit the Borrower and/or any of its units for all the above
amounts and to take all measures it may deem fit for the collection thereof and
especially to realise the securities in any lawfully permissible manner, at the
Borrowers expense, all in the following instances:

 

 

 

 

10.1

If the Borrower shall be in breach and/or shall fail to fulfil any condition
whatsoever of the conditions of this undertaking and/or any other covenant that
the Borrower has undertaken and/or will undertake toward the Bank, and/or if it
transpires that any of the Borrower’s warranties in this undertaking and/or any
other warranty given and/or that shall be given to the Bank by the Borrower is
untrue or inaccurate;

 

 

 

 

 

 

10.2

If the Borrower takes a decision with regard to restructuring or forms any
intention of restructuring, either as an assimilating company, a transferring
company or a spinning off company, or a decision as to voluntary liquidation, or
if a liquidation order is issued against the Borrower or if the Borrower is
delisted from any register being statutorily maintained or is about to be
delisted;

 

 

 

 

 

 

10.3

If a receiver is appointed or a receivership order is issued on the Borrower’s
assets or if a temporary liquidator or special manager is appointed for the
Borrower or if an application for liquidation or an application for bankruptcy
is filed against the Borrower or by it or on its behalf;

 

 

 

 

 

 

10.4

If an application for the imposition of a lien is filed or if a lien is imposed
or if similar execution proceedings are taken on or against any assets of the
Borrower or on or against any of the securities delivered to the Bank by or for
the Borrower;

 

 

 

10.5

If Mr Yosef Maiman ceases to be the effective controlling shareholder of Ampal
American Israel Corporation (hereafter: “Ampal American”). In this regard,
“effective control” means a direct or indirect holding in the issued and paid up
share capital of Ampal American conferring the largest rate of holding as a sole
holder out of all shareholders of Ampal American. The condition applies if Mr
Yosef Maiman shall no longer be the holder of the largest shareholding among the
company’s shareholders.

 

 

 

 

 

 

10.6

If the Borrower ceases to repay its debts and/or to conduct its businesses.

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

10.7

If there occurs a suspension of the Borrower’s operations or of a considerable
proportion thereof for a period of two months or more;

 

 

 

 

 

 

10.8

If the Bank, at its sole discretion, deems that an event has occurred that is
liable to adversely affect the Borrower’s solvency.

 

 

 

 

 

 

10.9

If the Borrower shall be in arrears of more than 7 days in the payment of any
amount it owes to the Bank in accordance and in connection with this
undertaking.

 

 

 

 

 

 

10.10

If the Borrower fails to issue to the Bank balance sheets, periodic financial
statements, books of account and other reference material in connection with its
business position as per Clause 15 below or if the Borrower is required to do so
by the Bank and fails to comply with such demand;

 

 

 

 

 

 

10.11

If the number of the Borrower’s shareholders or the number of members
constituting the Borrower shall be less than the minimal number statutorily
required;

 

 

 

 

 

 

10.12

In case of death, legal incompetence, bankruptcy, liquidation, imprisonment,
exit from Israel or breach of covenant by the Borrower or any party whatsoever
to the notes, instruments and/or securities delivered and/or that shall be
delivered to the Bank as collateral;

 

 

 

 

 

 

10.13

If, at the discretion of the Bank and at its sole estimation, the value of the
collateral given to secure repayment of the loan shall have been impaired;

 

 

 

 

 

 

10.14

If the Borrower is required to make prepayment of debts owed by the Borrower to
other creditors;

 

 

 

 

 

 

10.15

If the Bank is unable to determine the interest rate or cannot finance itself in
the loan currency for reasons deriving from changes taking place in the
international money market and/or the Bank cannot determine the interest rate
for any reason whatsoever and/or if in the opinion of the Bank the ongoing
provision of the loan becomes unlawful or unfeasible;

 

 

 

 

 

 

10.16

If any of the aforesaid events except for the event per sub-paragraph 10.10
shall have occurred, mutatis mutandis, to any guarantor whatsoever for the
repayment of all or part of the loan.

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

11.

The Bank’s rights

 

 

 

 

 

11.1

 

 

 

 

 

 

 

 

 

 

 

 

A.

The Bank has rights of possession, lien, setoff and mortgage on all the amounts,
the assets and the rights including securities, coins, gold, banknotes,
documents on merchandise, insurance policies, notes, assignment of debts,
deposits, securities and the consideration thereto, that shall be found in
possession of the Bank and/or under its control at any time to credit or of for
the Borrower, including those delivered to the Bank for collection, for
collateral, for custody or otherwise. The Bank is entitled to detain the
aforesaid assets until full clearance of the loan, or to sell them and use all
or part of the consideration thereto for the clearance of the loan, only in the
event that the Borrower has failed to fulfil its covenants and also in case of
an attachment being imposed on any of the aforesaid assets by any third party
whatsoever. If the setoff amounts are deposited in foreign currency, the
Borrower hereby gives the Bank advance instructions to sell the balance of the
right in foreign currency at the exchange rate in effect with the Bank and to
offset the consideration of the sale from the loan, net of the necessary
expenses and commissions.

 

 

 

 

 

 

 

 

B.

Without derogating from the Bank’s right of lien, as per sub-paragraph 11.1A
aforesaid, the Bank shall be entitled, at all times:

 

 

 

 

 

 

 

 

 

1.

To offset any outstanding amount of the loan as against amounts due from the
Bank to the Borrower in any Israeli currency account or foreign currency
account, in any manner or for any cause whatsoever, and all even prior to the
due date of amounts due to the Borrower from the Bank, as stated, and as against
which the setoff is made.

 

 

 

 

 

 

 

 

 

 

2.

To acquire and to record to the credit of the account any foreign currency
amount necessary for the clearance of any outstanding loan amount or to sell any
foreign currency whatsoever held by the Bank to credit of the Borrower, and to
uses the proceeds for the sale for the clearance of any outstanding loan amount.

 

 

 

 

 

 

 

 

 

 

3.

To debit the Borrower’s account with any amount needed for the repayment of any
outstanding part of the loan amount, whether the Borrower’s account to be
debited is in credit balance or in debit balance (including if the debit balance
derives from a charge on that account by the Bank, as aforesaid), and all
without derogating from the Bank’s rights in accordance with Clause 6.2 above.
But if the position of such account does not enable it to be debited by the Bank
for the purpose of the final repayment of any amount whatsoever, then the Bank
shall be entitled not to debit such account, and, if it so opts, the Bank shall
be entitled to cancel any such debit and to treat any amount the debiting of
which was cancelled as an amount unpaid on account of the loan and accordingly
to take any actions it deems fit pursuant to this undertaking.

12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

4.

The Bank is in any event entitled to make a setoff without notice. But in the
following instances, the Bank shall be entitled to make the setoff on 10 (ten)
days notice served on the Borrower prior to the making of the setoff:

 

 

 

 

 

 

 

 

 

 

 

a.

In case of setoff from amounts the due date of which has not yet arrived;

 

 

 

 

 

 

 

 

 

 

 

 

b.

In case of setoff from a fixed deposit which, but for the setoff, would be
automatically extended or renewed, such that rights or benefits would have
accrued to the Borrower from it.

 

 

 

 

 

 

 

 

 

 

 

 

c.

Notwithstanding sub-paragraph 4 aforesaid, if the postponement in the making of
the setoff is liable to worsen the Bank’s position, or to prejudice any of its
rights, the Bank shall be entitled to implement the setoff forthwith. Likewise,
if notice has been served on the Borrower, and during the ten day interval there
arrives a lien, notice of a receivership order in connection with the party on
which the notice was served, or a similar event, the Bank shall be entitled to
make the setoff forthwith.

 

 

 

 

 

 

 

 

 

 

C.

The Borrower hereby warrants itself to be aware that in the instances in which
the Bank uses setoff rights as aforesaid prior to the due date of any deposit of
the Borrower’s, in whole or in part, changes for the worse are liable to come
about in all matters pertaining to its rights in respect of or in connection
with such deposit (such as, as regards the interest rates, indexation
differences, exchange rate differences, rights to grants or loans, exemption
from or discount on income tax and withholdings – if, according to the terms of
such deposit the Borrower had such rights). The Borrower shall bear all the
expenses and payments being in effect with the Bank at that time for the purpose
of making this transaction.

 

 

 

 

 

 

 

 

D.

Any acquisition or sale as per sub-paragraph 11.1B2 aforesaid shall be made in
accordance with the exchange rate in effect with the Bank, out of Israeli
currency or foreign currency amounts, all according, that shall be held by the
Bank to credit of the Borrower or shall be obtained from the sale of any
securities given by and /or for the Borrower and/or that the Borrower shall in
future give to the Bank.

13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

11.2

The Bank is entitled, at all times, to debit any account of the Borrower’s
including any account held jointly and severally with another/other account
holder/s, for any amount being and that shall be due from the Borrower in any
manner, including in accordance with a written demand addressed to the Borrower
by the Bank as per Clause 18 below, whether the Borrower’s account for charging
shall be in credit balance or in debit balance (and including if the debit
balance derives from the debiting of such account by the Bank, as aforesaid),
and all without derogating from the Bank’s rights in accordance with Clause 6.2
above. The Borrower consents that in any event in which a written demand is
addressed to the Borrower by the Bank, and not complied with within the time
interval specified in the demand, the Bank shall be entitled to act as stated at
the beginning of this Clause and to debit any account of the Borrower’s with the
required amount. The Bank shall also be entitled to allocate any account
received from or for the Borrower to credit of such account as the Bank may deem
fit and to transfer any amount standing to credit of the Borrower to any other
account it may deem fit.

 

 

 

 

 

11.3

The Borrower confirms that it holds the Bank’s books and accounts to be
trustworthy and they shall be deemed to be correct and shall serve as prima
facie evidence against it in all particulars thereof, and inter alia in all
matters pertaining to the calculation of the components of the loans, the
details of the notes, the guarantees and the other securities and any other
matter connected with this undertaking.

 

 

 

 

 

 

11.4

The Borrower confirms itself to have been informed by the Bank under the
Protection of Privacy Law, 5741-1981 – that all of the details given to the Bank
shall serve the Bank in the manner customary in its routine operations at its
sole discretion, and that all details communicated by the Borrower to the Bank
shall be stored in accordance with the Bank’s requirements in the Bank’s
databases and/or the databases of whoever from time to time supplies the Bank
with computing and data processing services.

 

 

 

 

 

 

11.5

The Bank shall be entitled at its sole discretion, to refuse to accept any
instructions or notices from the Borrower that are given orally, by telephone,
by facsimile machine or in any other manner not deemed reliable and/or in clear
and legible handwriting. If the Bank consents to act other than in accordance
with an instruction written in the customary manner, the Borrower assumes all
responsibility for any error, misunderstanding or contract and for any damage,
loss and or expense that may be occasioned due to the giving of such
instructions.

 

 

 

 

 

 

11.6

 

 

 

 

 

 

 

 

 

 

A.

Without derogating from the other provisions of this undertaking, any waiver,
extension, discount, silence, abstention from action (hereafter: “waiver”) on
the part of the Bank in respect of the non-fulfilment or partial fulfilment or
improper fulfilment of any covenant whatsoever of the Borrower’s covenants
pursuant to this undertaking shall not be deemed a waiver on the part of the
Bank of any rights whatsoever, but rather as consent limited to the particular
occasion on which it was given. Any waiver granted by the Bank to any part of
the note held by the Bank to secure repayment of the loan shall in no wise or
manner affect the Borrower’s covenants.

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

B.

Without derogating from other provisions of this undertaking, any change in the
Borrower’s covenants necessitates obtaining the prior written consent of the
Bank. Any other agreement, whether oral or by way of wavier and/or otherwise not
being in writing shall not be deemed as any consent whatsoever.

 

 

 

 

 

 

 

11.7

 

 

 

 

 

 

 

 

 

 

 

 

A.

In any of the instances set forth in Clause 10 above, the Bank shall be entitled
to use any means it may deem fit to collect the loan and to realize all of its
rights pursuant to this undertaking, including sale of mortgaged assets, in
whole or in parts, and to use the proceeds for the clearance of the loan without
the Bank being obliged first to realise guarantees or other collateral, if the
Bank holds any such.

 

 

 

 

 

 

 

 

B.

If the Bank decides to sell securities, notes, or other negotiable instruments,
notice of 3 (three) days as to the steps the Bank is about to take shall be
deemed reasonable time for the purpose of Section 19(B) of the Pledge Law, 5727-
1967, or any legal provision that may replace it.

 

 

 

 

 

 

 

 

C.

The Bank is entitled as the Borrower’s attorney (for the purpose of this Clause
the Borrower hereby irrevocably appoints the Bank as its attorney) to sell
mortgaged assets and any portion thereof by way of public auction or other sale,
on its own or through others, for cash or instalments or otherwise, at a price
and on conditions at the absolute discretion of the Bank and also the Bank is
entitled, on its own or through a Court or through the Execution Office to sell
any mortgage and/or other assets, inter alia, by appointing a receiver and/or a
receiver and administrator, and/or a trustee and/or a special administrator on
behalf of the Bank and which shall be entitled, among its other powers:

 

 

 

 

 

 

 

 

 

1.

To take possession of any mortgaged and/or other assets or any portion thereof;

 

 

 

 

 

 

 

 

 

 

2.

To conduct the Borrower’s business and to participate in the management thereof
at its discretion;

 

 

 

 

 

 

 

 

 

 

3.

To sell or to consent to the sale of mortgaged and/or other assets, in whole or
in part, to transfer or to consent to the transfer thereof in any other manner
on such conditions as it shall deem fit;

15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

4.

To make any other arrangement in relation to mortgaged and any other assets or
any portion thereof, as it may deem fit;

 

 

 

 

 

 

 

 

 

E.

All revenues obtained on account of the loan, and also all income received by
the receiver, by the receiver and administrator and/or the trustee and/or the
special administrator from the mortgaged and/or other assets and also any
consideration received by the Bank and/or by the receiver or the receiver and
administrator and/or the trustee and/or the special administrator from the sale
of the mortgaged and/or other assets or any portion thereof shall be allocated
in accordance with the following arrangement:

 

 

 

 

 

 

 

 

 

1.

For the clearance of all expenses occasioned and that shall be occasioned in
connection with the collection of the loan and/or other amounts and including
expenses of any receiver or receiver and administrator and/or trustee and/or
special administrator and its remuneration at a rate to be determined by the
Bank or which shall be approved by the Court or by the Execution Office;

 

 

 

 

 

 

 

 

 

 

2.

For the clearance of all loan amounts other than the principal that shall be due
to the Bank consequent on interest, damages, commissions and any other expenses
being or that shall be due to the Bank pursuant to this undertaking.

 

 

 

 

 

 

 

 

 

 

3.

For the clearance of the principal;

 

 

 

 

 

 

 

 

 

 

Or in any other order of allocation as the Bank may determine.

 

 

 

 

 

 

 

11.8

If on date of sale of mortgaged or other assets, the due date has not yet
arrived of any amounts on account of the loan (hereafter: “the abovementioned
amounts”) or that shall be due to the Bank conditionally only, the Bank shall be
entitled to collect from the proceeds of the sale an amount sufficient to cover
the abovementioned amounts and the amount collected and not yet credited to the
clearance of the amounts referred to in sub-paragraph 11.7 D aforesaid, shall be
mortgaged to the Bank as security for the repayment of the loan and shall remain
in the hands of the Bank until the clearance thereof in full.

 

 

 

 

 

12.

Nature of the collateral

 

 

 

 

 

12.1

The collaterals given and/or that shall be given to the Bank to secure the loan
are of a perpetual nature and shall remain valid until the Bank confirms the
cancellation thereof in writing.

 

 

 

 

 

 

12.2

If collaterals and/or other guarantees were and/or shall be given to the Bank
for the repayment of the loan and/or any portion thereof, all the collaterals
and the guarantees shall be independent of one another.

16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

12.3

If the Bank reaches a compromise or grants the Borrower and/or any of its
guarantors an extension or relief, or if the Bank modifies any of the Borrower’s
covenants in connection with the loan, releases or waives collaterals and/or
other guarantees, its so doing shall not alter the nature of the collaterals
created to secure the loan and all the collaterals and covenants given and/or
that shall be given by the Borrower and/or by any of its guarantors, shall
remain fully valid.

 

 

 

 

 

 

12.4

The Bank is entitled to deposit the collaterals delivered and/or that shall be
delivered to it for securing the loan or any portion of such collaterals with a
bailee to be chosen at its discretion and to replace the bailee from time to
time, all at the Borrower’s expense. The Bank shall also be entitled to register
the aforesaid collaterals, in whole or in part, with any competent authority
under any law and/or in any public registry.

 

 

 

 

 

13.

Right of transfer and disclosure of information

 

 

 

 

 

13.1

 

 

 

 

 

 

 

 

 

 

A.

The Bank is entitled at all times, at its sole discretion, and without need to
obtain the Borrower’s consent, to transfer its rights in connection with the
loan, the abovementioned amounts and/or in accordance with this undertaking,
and/or its rights pursuant to the liens and collaterals given and/or that will
be given to the Bank for the fulfilment of the covenants in connection with the
loan, the abovementioned amounts, and/or pursuant to this undertaking
(hereafter: “the abovementioned rights”), to a Banking corporation belonging to
the Bank’s Group (hereafter: “the transferee”), subject to the following
provisions of this clause. The Borrower undertakes to cooperate to the extent
necessary for the purpose of the aforesaid transfer of rights, including by
signing any instrument needed for the purpose.

 

 

 

 

 

 

 

 

 

“Transfer” means – the sale and/or assignment of the abovementioned rights, in
whole or in parts, directly and also through the sale of participations, and in
any other manner the Bank may deem fit. The transfer may be made to one
transferee or a number of transferees, at the same time or from time to time.

 

 

 

 

 

 

 

 

B.

The Bank shall be entitled, at all times, to disclose information (within the
following definition thereof) in connection with the transfer of the
abovementioned rights to any Banking corporation of the Bank’s Group (hereafter:
“potential contracting party”). Likewise, the Bank shall be entitled to disclose
information to consultants on its behalf and/or on behalf of any potential
contracting party and also to companies engaging in credit rating, for the
purpose of rating the rights (hereafter: “consultants”). The disclosure of
information shall be made subject to the potential contracting party and/or the
consultants signing a confidentiality letter, in such wording as shall be
acceptable to the Bank.

17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

“Information” means – any information currently found in possession of the Bank
and/or that will be found in its possession in future, and including information
forwarded to the Bank by the Borrower, which, at the Bank’s discretion, is
needful or desirable to be forwarded in connection wit the transfer of the
abovementioned rights, including information on credit given and/or that will be
given to the Borrower pursuant to this undertaking, information on the liens and
collateral given and/or that will be given to secure them, and also information
on the Borrower.

 

 

 

 

 

 

 

 

C.

The Borrower consents that it will not be entitled to transfer or to assign to
another any right or obligation in relation to the loan and/or pursuant to this
undertaking, without obtaining the prior written consent of the Bank.

 

 

 

 

 

 

14.

Credit management

 

 

 

 

 

 

 

The Bank is entitled to manage the loan or any portion thereof by registering it
at any branch of the Bank that the Bank may choose, either in Israel or abroad.
The Bank is also entitled at all times and from time to time at its sole
discretion and without need for further consent from the Borrower, to transfer
the management of the loan or any portion thereof from one branch of the Bank to
another, either in Israel or abroad.

 

 

 

 

15.

Production of balance sheets and financial statements

 

 

 

 

 

15.1

The Borrower is aware that if the Borrower was or shall be obliged to prepare
statutory balance sheets and periodical financial statements, then a
precondition for its receiving the principal and/or for the ongoing existence of
the loan is that it forward such balance sheets and financial statements to the
Bank as required by the directives of the Examiner of Banks and/or Bank of
Israel, and/or the provisions of any law and/or competent authority, and the
Borrower covenants to produce them as stated, in the format stipulated
statutorily or in accordance with generally accepted accounting principles and
at such frequency as shall be required of the Borrower by the Bank from time to
time.

18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

15.2

At the demand of the Bank from time to time, the Borrower shall make available
to the Bank and/or its attorney, for perusal during the Bank’s ordinary office
hours, any balance sheet, financial statement, ledger of accounts, card or card
index file, tape, books, reference material and other instruments and also any
information in connection with the financial and operating position and/or the
business position of the Borrower.

 

 

 

 

 

16.

Duty of notice

 

 

 

 

 

16.1

The Borrower hereby covenants to notify the Bank in writing of any objection or
exception it may have, if any, in connection with any account, condensed
account, or confirmation or notice whatsoever it may receive from the Bank,
including information received by means of an ATM. If the Borrower does not
signify an exception or objection within 21 days of the date of mailing of the
account, condensed account, confirmation or notice aforesaid, the Bank shall be
entitled to deem it to be confirming the correctness thereof.

 

 

 

 

 

 

16.2

The Borrower covenants to notify the Bank forthwith:

 

 

 

 

 

 

 

A.

Of any instance of claim of any right whatsoever on any security in favour of
the Bank to secure the loan and/or any execution proceedings or injunction or
mandatory injunction, or other proceedings taken for the attachment,
preservation or realization of such security;

 

 

 

 

 

 

 

 

B.

In any of the events mentioned in Clause 10 above;

 

 

 

 

 

 

 

 

C.

On the impairment of value of any security given and/or that will be given in
favour of the Bank for securing the loan;

 

 

 

 

 

 

 

 

D.

On any change of address.

 

 

 

 

 

 

17.

Fundamental conditions

 

 

 

 

 

Clauses 3, 4, 6, 7, 9, 10, 11.1, 11.7, 15, 16.2 and 20 are fundamental
conditions of this undertaking.

 

 

 

 

18.

Expenses and commissions

 

 

 

 

 

Without derogating from the Bank’s rights as set forth in this undertaking, all
expenses and commissions in connection with this undertaking shall be paid by
the Borrower, together with interest at the maximum rate as of the date of being
incurred, or as of their call date (as detailed below), all according, and until
full actual clearance:

 

 

 

 

 

A.

The Bank shall be entitled to debit any account of the Borrower’s, inter alia,
as stated in Clause 11.2 aforesaid, for all the expenses and commission detailed
in this instrument and for all other expenses and commissions in connection with
the loan and all forthwith on their being incurred

19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

If and to the extent that commissions and/or expenses detailed in this
undertaking are determined in accordance with the Bank’s pricelist, then, to
dispel any doubt, it is hereby stated that the amount and/or rate thereof as
specified in this instrument are correct to date of making this instrument, and
may have changed by date of actual collection thereof.

 

 

 

 

 

 

 

B.

The Bank shall be entitled to debit any account of the Borrower’s, inter alia as
per Clause 11.2 above, for all expenses and commissions related to the creation
of the collateral if and to the extent that there are any, forthwith on being
incurred.

 

 

 

 

 

 

 

C.

Additional expenses and commissions related to the routine handling of the
collaterals including insurance, safekeeping, holding, rectification of
mortgaged assets, and the evaluation of the collaterals and also the expenses
and commission in connection with the disposal of collaterals, shall be paid by
the Borrower to the Bank on first written demand.

 

 

 

 

 

 

 

 

These expenses and commissions include, inter alia (without derogating from the
generality of the aforesaid) expenses of adopting collection proceedings
(including the Bank’s lawyer’s fees).

 

 

 

 

 

 

 

D.

Additional expenses and commissions in connection with the adoption of
collection proceedings, including the Bank’s lawyer’s fees, shall be defrayed by
the Borrower to the Bank on first written demand.

 

 

 

 

 

 

 

It is stated that if and to the extent that the amount or rate of the aforesaid
expenses and commissions is not expressly specified in this undertaking, then if
and to the extent that the amount or rate of the aforesaid expenses and
commissions is fixed in the Bank’s pricelist, as may be in existence from time
to time, the amount or rate shall be as set forth in the Bank’s pricelist as may
be in existence from time to time.

 

 

 

 

 

 

All the aforesaid expenses and commissions together with interest at the maximum
rate shall be secured until full actual clearance thereof by the collateral
given and/or that shall be given to the Bank by the Borrower and/or by others
for the Borrower.

 

 

 

 

 

19.

Indemnification covenant

 

 

 

 

 

The Borrower hereby covenants to indemnify the Bank in respect of any loss
occasioned to the Bank as a result of any judgement, order and/or decision of a
Court, the Execution Office and/or any competent authority that shall be given
for the payment of any amount whatsoever in connection with the loan and where
the payment currency, pursuant to such judgment, order and/or decision is
determined in a currency different from the loan currency, and also for any loss
liable to be occasioned to the Bank as a result of any change in the exchange
rates of the loan currency as against the exchange rate of the currency of the
judgment, the order and/or the decision, in the period between the date
appointed for payment of such amount pursuant to this undertaking, and date of
actual making of the payment. This covenant of the Borrower’s for
indemnification is a separate and independent covenant and shall remain in force
regardless of any waiver and/or discount granted to it by the Bank from time to
time and this covenant shall remain in force without the validity thereof being
vitiated and/or prejudiced as a result of any such judgment, order or decision.

20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

20.

The Borrower’s responsibility

 

 

 

 

 

If this undertaking is signed by two or more Borrowers, each one of them shall
be jointly and severally responsible for the fulfilment of all of the covenants
included herein. Where the holders of the account or the account for charging
are two ore more, all the parties to such account shall be jointly and severally
responsible for the fulfilment of all covenants pursuant to this undertaking.

 

 

 

 

 

 

 

However, if a signatory as Borrower or a party to such account or accounting for
debiting was legally incompetent or was somehow exempted from its responsibility
for the fulfilment of any covenant whatsoever pursuant to this undertaking, this
fact shall not prejudice the responsibility of the other signatories to this
undertaking or the responsibility of the other account holders.

 

 

 

 

21.

Interpretation

 

 

 

 

 

In this undertaking –

 

 

 

 

 

 

A.

The singular number includes the plural and vice versa

 

 

 

 

 

 

 

 

B.

The masculine gender includes the feminine gender and vice versa;

 

 

 

 

 

 

 

 

C.

“The Bank” means Bank Hapoalim BM and any of its branches being in existence on
the date of this undertaking and/or that will be opened anywhere in the future,
in Israel or abroad, its transferees and its substitutes and also the Bank’s
assigns.

 

 

 

 

 

 

 

 

D.

“Notes” means - bonds, notes of exchange, cheques, obligations, guarantees,
securities, cheques, bills of lading, deposit notes, and any other negotiable
instruments;

 

 

 

 

 

 

 

 

E.

“Structural change” - means, in respect of the Borrower and in respect of all of
its guarantors, any merger or split (within the means of those terms in Part E 2
of the Income Tax Ordinance (New Wording) or in the Companies Law 5759-1999 or
any legal provision that may replace any of them) and also transfer of assets in
consideration of shares, all either in accordance with Part E 2 aforesaid or
otherwise;

21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

F.

The term: “the Bank’s books” shall be construed as also including - any book,
ledger, account sheet, copy of account sheet, loan contract, written
undertaking, note signed by the Borrower, card index file, sheet, reel, any
means of data storage for the purpose of electronic computers and also any other
means of storage of retrieval of data.

 

 

 

 

 

 

 

 

G.

The term “records” shall be construed as including also any record or copy of a
record, whether recorded or copied by hand or typewriter or recorded or copied
by printing, duplication, photocopying, (and including microfilm or microfiche)
or by means of any mechanical, electrical or electronic devoice or by means of
recording by electronic computers or by any other means of recording or
presentation of words or digits or any other marks whatsoever being in effect
with Banks;

 

 

 

 

 

 

 

 

H.

“Business day” means – a day on which banks in Tel-Aviv, London and the country
in which the loan currency constitutes legal tender are open for business.

 

 

 

 

 

 

 

 

I.

“The exchange rate in effect with the Bank” – means, in respect of an
acquisition of foreign currency to credit of the Borrower’s account – the
relevant exchange rate for transfers and cheques being in effect with the Bank
at the relevant time for selling to its clients the relevant foreign currency,
in consideration of Israeli currency, together with exchange rate commission,
any tax, levy, obligatory payments or other payments and so forth. In respect of
any sale of foreign currency to the debit of the Borrower’s account – the lowest
rate for transfers and cheques being in effect with the Bank at the relevant
time for purchasing the relevant foreign currency from its clients in
consideration of Israeli currency, net of exchange rate commission, any tax,
levy, obligatory payments or other such payments;

 

 

 

 

 

 

 

 

J.

The recitals to this undertaking constitute an integral part hereof.

 

 

 

 

 

 

 

 

K.

Wherever the Bank is entitled to do any act pursuant to this undertaking, it is
not obliged to do such act;

 

 

 

 

 

 

 

 

L.

Wherever the Bank is entitled to debit any account of the Borrower’s, the Bank
is entitled to do so whether the account is in debit balance or credit balance
including if the debit balance derives from such account being debited by the
Bank as aforesaid;

 

 

 

 

 

 

 

 

M.

The headings to the clauses are included for convenience only and are not to be
used for interpretation.

22

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

 

22.

Disclosing information to competent authorities

 

 

 

 

 

The Bank is entitled to disclose to the Bank of Israel, to the Examiner of
Banks, to the Foreign Currency Controller or to any other person acting in an
official capacity, or to any other competent authority to which the Bank is
subject, details on myself or pertaining to any credit extended to me pursuant
to this undertaking, or on demand of such competent authorities or as the Bank
may deem fit at its discretion.

 

 

 

 

23.

Notices and warnings

 

 

 

 

 

Any notice mailed by the Bank to the Borrower in a registered or ordinary letter
at the address shown above (in respect of the Borrower) or at the address of the
Borrower’s registered office or at any other addresses whereof the Borrower
shall have notified the Bank in writing, shall be deemed notice received by the
Borrower within 72 hours as of the letter containing the notice being sent. A
written affidavit from the Bank shall serve as evidence of the time of mailing
the notice. Any notice served on the Borrower by any other means shall be deemed
received by the Borrower on being served or on publication thereof.

 

 

 

 

24.

Substantive law and venue

 

 

 

 

 

24.1

This undertaking shall be construed according to and in conformance with the
laws of the State of Israel.

 

 

 

 

 

 

 

24.2

The sole venue for the purpose of this undertaking and/or the loan is hereby
designated as follows:

 

 

 

 

 

 

 

 

At the competent court in the State of Israel being nearest to the location of
the Bank branch denoted at the beginning of this undertaking or at the competent
court in Tel-Aviv-Jaffa.

 

 

 

 

 

 

 

24.3

The Borrower hereby consents that any summons, notice, judgment, legal proceed
or process of court in connection with the legal proceedings referred to in
sub-paragraph 24.2 above, shall be delivered to the Borrower by means of an
attorney in Israel whose name and address shall be given by the Borrower in
writing. The Borrower shall at all times and from time to time be entitled, by
written notice served on the Bank by registered mail, to modify the identity of
its in Israel and/or its address in Israel for the purpose of the delivery of
process of course and the other instruments mentioned above into the hands of
the Borrower.

 

 

 

 

 

 

25.

Document preparation commission (handling fees)

 

 

 

 

 

In respect of the handling fees of the loan and the collaterals, the account
shall be debited on grant of the loan with a document preparation commission.

23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

For the purpose of determining the amount of such commission, the principal
amount shall be translated in New Israeli Shekels at the exchange rate for
“transfers/cheques – purchase” published from time to time by the Bank, and
being appropriate to the loan currency, as known on date of grant of the loan
(i.e. that was published on the last business day prior to the date of grant of
the loan).

 

 

 

 

 

Correct to the date of making this instrument, the aforesaid exchange rate
stands at_____

 

 

 

 

 

The amount of this commission shall be determined as follows: 40,000 US dollars
as agreed between the Borrower and the Bank.

 

 

 

 

 

Correct to the date of making this instrument, the amount of this commission is
NIS ______________) _______________ New Israeli Shekels).

 

 

 

 

 

This amount may change if and to the extent that a change comes about in the
aforesaid exchange rate, as described.

 

 

 

 

26.

Collection fees

 

 

 

 

 

In respect of the handling of the collection of payment on account of the
principal and/or the interest, collection fees shall be collected in the loan
currency for every such payment.

 

 

 

 

 

The amount of this commission is determined in accordance with the amount in
shekels per the Bank’s pricelist (correct to date of making this instrument -
NIS 4.60) for every such payment, such amount being translated into the loan
currency at the exchange rate of “transfers/ cheques – sale” published from time
to time by the Bank, being appropriate to the loan currency and being known on
date of making any payment on account of the principal and/or the interest (i.e.
that was published on the last business day prior to the date of making any such
payment).

 

 

 

 

 

Correct to the date of making this instrument, the aforesaid exchange rate is
______, and accordingly, correct to the date of making this instrument, the
amount of this commission stands at a sum of ________________
(________________________) in the loan currency for every such payment.

 

 

 

 

 

This amount may be modified if and to the extent that a change comes about in
the aforesaid exchange rate as described.

 

 

 

 

 

This commission shall be collected on the date prescribed for the making of
every payment on account of the principal and/or the interest pursuant to this
undertaking.

 

 

 

 

 

This commission amount prescribed in the Bank’s pricelist in Shekels as stated
may be modified from time to time, and notice of such modification shall be
posted by the Bank in two daily newspapers and on a notice board and the Bank’s
branches.

24

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

 

 

 

 

In case of a hike in the commission rate, notice as aforesaid shall be served at
least two weeks prior to the date of the change and in case of a reduction in
the commission rate, notice shall be served not later than three days following
the change, in which bank branches in Israel or most of them are open to the
general public for business purposes.

 

 

 

 

 

If the borrower fails to make settle on the due date thereof any payment/
payments on account of the principal and/or the interest, the amount of this
commission shall be added to the amount of such payment/ payment on account of
the principal and/or the interest not paid on due date thereof as aforesaid, and
Clause 6.2 above shall apply in respect thereof.

 

 

 

 

27.

The tenor of this instrument in respect of commissions and/or expenses is
correct unless otherwise agreed and/or that shall be agreed between the Borrower
and the Bank in writing.

 

 

 

 

28.

Special conditions


 

 

 

In witness whereof we have set our hand:

 

/s/ Irit Eluz ; /s/ Yoram Firon

 

--------------------------------------------------------------------------------

 

Ampal Israel Ltd

Name: Irit Eluz Office: Director
Name: Yoram Firon Office: Director

Advocate’s certification

I, the undersigned, Shiri Lind Adv., being the attorney of Ampal Israel Ltd
(hereafter: “the Company”) do hereby certify that the foregoing instrument was
signed by the Company through Messrs Irit Eluz Id. No. 022803076 and Yoram Firon
Id No 024210163, all in accordance with the Company’s duly adopted resolution
and in accordance with the Company’s instruments of incorporation, and that the
abovementioned signatures are to all intents and purposes binding upon the
Company.

 

 

 

 

 

 

April 26, 2007

 

/s/ Shiri Lind

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Date

 

Advocate

 

 

 

 

Signature and Stamp

 

25

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------